Citation Nr: 0509849	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  01-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for spondylolisthesis of the lumbar spine at L4-L5 from July 
31, 2000 to July 1, 2004.

2.  Entitlement to an initial rating in excess of 60 percent 
for spondylolisthesis of the lumbar spine at L4-L5 with 
peripheral neuropathy of the lower extremities.

3.  Entitlement to an initial rating in excess of 10 percent 
for costochondritis (formerly characterized as recurrent 
chest pain with shortness of breath).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
spondylolisthesis of the lumbar spine at L4-L5 and assigned a 
20 percent rating, effective July 31, 2000; and granted 
service connection for recurrent chest pain with shortness of 
breath and assigned a 10 percent rating, effective July 31, 
2000.

The Board remanded the case in March 2004.  In a September 
2004 rating decision, the RO granted a 40 percent rating for 
spondylolisthesis of the lumbar spine at L4-L5 with 
peripheral neuropathy of the lower extremities, effective 
July 31, 2000; and granted a 60 percent rating for the 
disability, effective July 2, 2004.  In a September 2004 
supplemental statement of the case, the RO recharacterized 
the service-connected recurrent chest pain with shortness of 
breath as costochondritis and denied an initial rating in 
excess of 10 percent for the disability.  

The veteran has essentially been assigned staged ratings for 
his service-connected back disability.  Accordingly, the 
issue has been separated as indicated on the initial page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  From July 31, 2000 to July 1, 2004, the veteran's 
spondylolisthesis of the lumbar spine at L4-L5 was manifested 
by lumbosacral strain with moderate limitation of motion; 
there were no neurologic deficits.  

3.  From July 2, 2004, the veteran's spondylolisthesis of the 
lumbar spine at L4-L5 was manifested by lumbosacral strain 
with moderate limitation of motion and mild peripheral 
neuropathy of the lower extremities.  

4.  The veteran's costochondritis is characterized by chest 
pain and shortness of breath.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for spondylolisthesis of the lumbar spine at L4-L5 
were not met from July 31, 2000 to July 1, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.71a, 
Diagnostic Code 5237 (2004).  

2.  The criteria for an initial rating in excess of 60 
percent for spondylolisthesis of the lumbar spine at L4-L5 
with peripheral neuropathy of the lower extremities have not 
been met during the rating period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.71a, Diagnostic 
Code 5243 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for costochondritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.20, 4.56, 4.73, Diagnostic Code 5321 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The issues of entitlement to an increased initial ratings for 
the disabilities addressed in this decision were first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on the veteran's claim for service 
connection.  Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  However, in this case 
the increased initial rating issues on appeal did not stem 
from an application for benefits, they stemmed from a notice 
of disagreement to the disability ratings assigned by a VA 
rating decision.  Under 38 U.S.C. § 7105(d), upon receipt of 
a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which section 5103 notice was provided, VA receives a notice 
of disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

However, in the present case, section 5103 notice to the 
initial claim for service connection was not provided prior 
to the initial March 2001 rating decision.  Hence, the 
General Counsel opinion noted above is not applicable and 
section 5103 notice must be met for the increased initial 
rating claims.  

A VA letter issued in April 2003 apprised the veteran of the 
information and evidence necessary to substantiate his claims 
for increased ratings.  Such correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA 
notice letter was sent in April 2003.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his VA outpatient records 
and several VA examination reports.  He has not identified 
any pertinent evidence that has not been obtained that is 
necessary to the adjudication of the claims addressed in this 
decision.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist.  As such, the Board finds the VA's duty to assist in 
this case has been met.  

II.  Increased Ratings

Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).  However, as noted 
above, this case addresses the assignment of an initial 
rating for disabilities following an initial award of service 
connection.  In such cases, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable.  
Rather, staged ratings may be assigned in accordance with 
Fenderson, supra.  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the date of the initial rating evaluation.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2004).  

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A.  Spondylolisthesis of the Lumbosacral Spine at L4-L5

The veteran's service-connected chronic low back disability 
is currently characterized as spondylolisthesis of the lumbar 
spine at L4-L5 with peripheral neuropathy of the lower 
extremities, and it is currently rated 60 percent disabling 
pursuant to Diagnostic Code 5293.  From July 31, 2000 to July 
1, 2004, the disability was rated 40 percent disabling under 
the same Diagnostic Code.  At the time of the initial rating 
granting service connection for the disability, it had been 
rated 20 percent disabling pursuant to Diagnostic Code 5295.  

The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code 5235, lumbosacral strain 
under Diagnostic Code 5237, spinal stenosis under Diagnostic 
Code 5238, degenerative arthritis of the spine under 
Diagnostic Code 5242, and intervertebral disc syndrome under 
Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002); and 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

Prior to September 26, 2003, Diagnostic Code 5295, which 
pertained to lumbosacral strain, provided a 20 percent rating 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  Severe limitation of motion of the 
lumbosacral spine also warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  This is the highest rating available 
under either of those Diagnostic Codes.  

Prior to September 23, 2002, Diagnostic Code 5293, which 
pertained to intervertebral disc syndrome, allowed a maximum 
60 percent rating, provided there was pronounced disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  Moderate intervertebral disc 
syndrome, with recurring attacks, is assigned a 20 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be rated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In the most recent version, the diagnostic code was 
redesignated as Diagnostic Code 5243.  

Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

The RO has considered the change in regulations in 
readjudicating the veteran's claim in September 2004, and has 
continued to rate him under the old rating criteria as they 
are more advantageous to him.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

Factual Background

The veteran's service medical records indicate that he was 
involved in a motor vehicle accident in October 1997.  He was 
evaluated at an emergency room and found to have multiple 
contusions and low back pain.  Subsequently, in 1998, a pipe 
fell on his back.  He participated in physical therapy with 
little benefit.

Upon VA examination in October 2000, the veteran reported 
chronic pain since his back injuries in service that was 
refractive to medication.  Clinical evaluation revealed that 
his gait was slow and stiff; however, posture was normal.  
The paravertebral muscles were tense in the lumbar area, 
particularly on the left.  Gentle compression did not produce 
pain though.  Range of motion was completed with great 
difficulty due to complaints of pain.  Forward flexion was to 
45 degrees; backward extension was to 10 degrees; right and 
left side flexion was to 10 degrees; and right and left side 
rotation was to 10 degrees.  Deep tendon reflexes were normal 
at the knees and ankles.  There was normal sensation to touch 
in all the dermatomes of the feet and legs.  Motor power of 
the feet was also within normal limits.  The diagnoses were:  
chronic thoracic and lumbar myofascial pain without clinical 
imaging evidence of nerve compression; mild thoracic 
scoliosis; mild degenerative disease at T4; and mild lower 
lumbar spine spondylosis at L4-L5.  

A November 2000 VA outpatient treatment record indicated that 
the veteran was seen for complaints of back pain, with 
numbness and tingling into his lower extremities.  There was 
no particular pattern to pain development and control.  There 
was normal tissue density throughout his paraspinal muscles.  
Strength was limited due to pain apprehension.  He was able 
to sit and stand without assistive devices, but he grunted 
and groaned throughout the exam.  A trial TENS unit was 
provided to him.  

Upon VA contract examination in May 2002, the veteran 
reported daily pain in his back as well as numbness that 
radiated into his buttocks on both sides and into both 
posterior thighs.  He indicated that he could not even walk 
due to the pain and stiffness.  Clinical evaluation revealed 
that he was well developed and well nourished.  He ambulated 
slowly and cautiously with complaints of pain.  His posture 
was very slightly tilted anteriorly three to five degrees.  
He did not have a specific limp but he only partial knee 
flexion and hip motion due to pain.  He did not use any 
assistive devices.  He could not heel-toe walk and did not 
attempt to do it.  Straight leg raising was positive 
bilaterally and he complained of anterior and posterior thigh 
pain on the maneuver.  The thoracic and lumbar paraspinal 
muscles were well-developed and there were no palpable 
spasms.  He complained of pain with slight superficial 
digital pressure.  The examiner noted that the veteran's 
complaints were out of proportion to the clinical findings.  
Range of motion was flexion to 50 degrees with pain at 30 
degrees; extension to 10 degrees with pain at 5 degrees; 
right and left lateral bending to 10 degrees with pain at 10 
degrees; and right and left rotation to 15 degrees with pain 
at 15 degrees.  The examiner noted that the range of motion 
was limited due to subjective pain, weakness, and lack on 
endurance, but the major functional impact was subjective 
pain.  Neurologic examination of the lower extremities was 
normal.  The examiner diagnosed the veteran with lumbosacral 
strain, but indicated that there was no pathology to render a 
diagnosis of spondylosis, spondylolisthesis, scoliosis, and 
myofascial pain.  There was no peripheral neuropathy disorder 
or dysfunction.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in November 2003, the veteran testified that 
he continued to experience chronic back pain that limited his 
activities, and made attending school difficult.  He also 
experienced symptoms in both legs.  

At an annual VA examination in April 2004, the veteran was 
diagnosed with mechanical low back pain.  He walked with a 
distinct limp.  There was low back pain upon straight leg 
raising on both sides.  Neurologic examination was 
unremarkable, and there was no evidence of neurologic deficit 
of the lower limbs.  

On July 2, 2004, the veteran underwent EMG testing in his 
lower extremities.  The impression was mild peripheral 
neuropathy of both extremities with an old sensory right S1 
root lesion.  

An August 2004 VA outpatient treatment record indicated that 
the veteran was seen for complaints of episodic weakness in 
both legs.  
Analysis

1.  Rating in Excess of 40 Percent from July 31, 2000 to July 
1, 2004

From July 31, 2000 to July 1, 2004, the Board finds that the 
veteran's back disability is most appropriately rated as 
lumbosacral strain.  As noted above, a 40 percent evaluation 
is the maximum rating that may be assigned for limitation of 
motion of the lumbar spine under Diagnostic Code 5292 or 
lumbosacral strain under Diagnostic Code 5295 (as in effect 
prior to September 26, 2003).  Consequently, the veteran may 
not be granted an increased rating for his disability under 
the old rating criteria for these Diagnostic Codes.  Further, 
even with consideration of the veteran's complaints of pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
medical reports discussed above do not show that the 
veteran's entire thoracolumbar spine is unfavorably 
ankylosed.  He was able for perform range of motion exercises 
and demonstrated forward flexion, backward extension, and 
lateral extension, bilaterally.  Therefore, the Board also 
finds that he has not met the criteria for a 50 percent 
rating under the new general rating formula for diseases and 
injuries of the spine (as in effect from September 26, 2003).  

Moreover, the veteran was not diagnosed with intervertebral 
disc syndrome at L4-L5 during this period of time and he had 
not clinically demonstrated any neurological deficiencies of 
the lower extremities as a result of his back disability.  
Specifically, there was no evidence of pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002).  In fact, in May 2002, the 
examiner found no peripheral neuropathy pathology; and in 
April 2004, there was no clinical evidence of a neurologic 
deficit in either lower extremity.  Similarly, there is no 
clinical evidence reflecting that the veteran had 
incapacitating episodes for a total duration of at least six 
weeks during the past 12 months, at any time during the 
rating period to warrant a 60 percent rating pursuant to 
Diagnostic Code 5243 (as in effect from September 23, 2002).  
Separate ratings for orthopedic and neurologic manifestations 
also would not provide the veteran with a higher disability 
rating, again, because the clinical evidence failed to show 
any objective manifestations of neurological impairment.  
Hence, the Board concludes that the evidence does not support 
the assignment of a rating in excess of 40 percent from July 
31, 2000 to July 1, 2004.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 40 percent for spondylosis of the lumbosacral spine at L4-
L5, under either the relevant old or new rating criteria, for 
the period from the veteran's discharge from service (July 
31, 2000) to July 1, 2004.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

2.  Rating in Excess of 60 Percent from July 2, 2004

On July 2, 2004, the veteran underwent EMG testing of his 
lower extremities, which revealed mild peripheral neuropathy 
of the lower extremities.  Consequently, the veteran's 
disability was recharacterized and he was granted a 60 
percent rating pursuant to Diagnostic Code 5293 as in effect 
prior to September 23, 2002.  This is the maximum rating 
available under the old version of Diagnostic Code 5293.  
Consequently, the veteran may not be granted an increased 
rating for his disability under the old rating criteria 
absent a showing of complete ankylosis of the spine.  
Further, since the veteran has been granted the maximum 
rating under this Diagnostic Code, consideration of  the 
factors outlined in 38 C.F.R. §§ 4.40, 4.45, is not 
warranted.  See Johnston, supra.  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed for the veteran by a physician at any time.  
Moreover, separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 does not 
result in a higher combined rating.  The veteran's peripheral 
neuropathy of the lower extremities has been characterized as 
mild.  Hence, each leg would warrant no more than a 10 
percent rating under 38 C.F.R. § 4.124, Diagnostic Code 8520.  
His limitation of motion, however, would only warrant a 20 
percent rating.  Therefore, the combined rating would only be 
40 percent.  Finally, there is no indication that the veteran 
has unfavorable ankylosis of the entire spine.  Therefore, 
the Board also finds that he has not met the criteria for a 
high rating under the new general rating formula for diseases 
and injuries of the spine (as in effect from September 26, 
2003).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 60 percent for spondylosis of the lumbosacral spine at L4-
L5 with peripheral neuropathy of the lower extremities under 
either the old or new rating criteria from July 2, 2004.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  

3.  Extraschedular Consideration

Finally, the Board has considered whether an increased 
evaluation is warranted for the veteran's low back disability 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), at 
any time during the relevant rating period.  However, the 
evidence of record does not demonstrate that it has resulted 
in a disability picture that is unusual and exceptional in 
nature.  There is no indication that the condition ever has 
required frequent hospitalization, or that the low back 
strain alone markedly interferes with employment so as to 
render impractical the application of schedular standards.  
Although the veteran has indicated that he was unable to 
maintain employment, he is enrolled in school.  Accordingly, 
the Board finds that consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  

B.  Costochondritis

Upon VA examination in October 2000, the veteran was 
diagnosed with recurrent chest pain and shortness of breath 
of unknown etiology.  In the March 2001 rating decision, the 
RO granted service connection for recurrent chest pain with 
shortness of breath and assigned a 10 percent rating for the 
disability pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6840, which pertains to diaphragm paralysis or paresis.  
VA outpatient treatment reports dated in November 2000 
indicate that the veteran's chest pain was diagnosed as 
costochondritis.  

Upon VA contract examination in May 2002, there was no 
clinical evidence of diaphragm paralysis or paresis.  

At his personal hearing before the undersigned Veterans Law 
Judge at the RO in November 2003, the veteran testified that 
he experienced persistent shortness of breath whenever he 
engaged in any physical activity.  

Upon VA examination in May 2004, cardiac and respiratory 
evaluations were within normal limits.  The examiner 
concluded that the cause of the veteran's shortness of breath 
was unclear.  

In a September 2004 supplemental statement of the case, the 
RO recharacterized the veteran's disability as 
costochondritis and continued the 10 percent rating for 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024, which 
pertains to tenosynovitis.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will be the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. 4.20 (2004).

There has been no orthopedic diagnosis pertaining to the 
veteran's chest pain and shortness of breath.  Moreover, he 
has not been shown to have any cardiac or respiratory 
impairment.  Accordingly, the Board finds that the disability 
is most appropriately rated as a muscle impairment.  

Under Diagnostic Code 5321, a noncompensable rating is 
assigned for slight impairment of the muscles of respiration 
(the thoracic group).  A 10 percent rating is warranted for 
moderate impairment.  A 20 percent rating, the maximum 
allowed, is warranted for severe or moderately severe 
impairment of the muscles of respiration.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2004).

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2004).  A 
slight disability of the muscles is manifested by a simple 
wound of muscle without debridement or infection.  The 
objective findings of such slight disability include minimal 
scar; no evidence of fascial defect, atrophy or impaired 
tonus; and no impairment of function or metallic fragment 
retained in the muscle tissue.  38 C.F.R. §§ 4.56 (d)(1)(i), 
(iii) (2004).  

A moderate disability of the muscles indicates a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The objective findings 
of such moderate disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance; impairment of muscle tonus and loss of 
power; or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. §§ 4.56 (d)(2)(i), (iii) (2004).

In this case, the veteran has complained of chest pain and 
shortness of breath.  However, the clinical evidence does not 
demonstrate impairment that could be considered any more 
severe than moderate.  Moreover, there have been no reported 
symptoms of muscle disability such as loss of power, 
weakness, lower threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2004).  
As such, the Board finds that the preponderance is against 
the veteran's claim for an initial rating in excess of 10 
percent for costochondritis for any period during the 
pendency of the appeal.  Under these circumstances, the 
doctrine of reasonable doubt is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b), Alemany, 
supra.  

Finally, the Board has considered whether an increased 
evaluation is warranted for the veteran's costochondritis on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1), at any 
time during the relevant rating period.  However, the 
evidence of record does not demonstrate that it has resulted 
in a disability picture that is unusual and exceptional in 
nature.  There is no indication that the condition ever has 
required frequent hospitalization, or that the 
costochondritis alone markedly interferes with employment so 
as to render impractical the application of schedular 
standards.  Although the veteran has indicated that he was 
unable to maintain employment, he is enrolled in school.  
Accordingly, the Board finds that consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).  


ORDER

An initial rating in excess of 40 percent for 
spondylolisthesis of the lumbar spine at L4-L5, from July 31, 
2000 to July 1, 2004, is denied.

An initial rating in excess of 60 percent for 
spondylolisthesis of the lumbar spine at L4-L5 with 
peripheral neuropathy of the lower extremities is denied. 

An initial rating in excess of 10 percent for costochondritis 
is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


